                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00239-PAB-KLM

FRANKY L. SESSION,

       Plaintiff,

v.

VANESSA CARSON, Health Service Administrator,
LINDSEY E. FISH, Medical Doctor,
TEDDY L. LAURENCE, Physician Assistant,
TEJINDER SINGH, Physician Assistant,
ROBERT L. MANGUSO, Medical Doctor,
TIMOTHY R. BROWN, Medical Doctor, and
CORRECTIONAL HEALTH PARTNERS, Insurer, and
DOE 1, Correctional Officer,

     Defendants.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiff’s Motion Requesting Court Order to

Only Allow CD’s Holding X-rays and CAT Scans Images to Be Viewed/Scanned in His

Presence [#72]1 and on Plaintiff’s Motion Requesting Court Order to Return CD’s

Holding X-rays and CAT Scan Images [#73] (collectively, the “Motions”). Defendants did

not file Responses to the Motions. The Court has reviewed the Motions, the entire case

file, and the applicable law. Based on the following, the Motions [#72, #73] are DENIED

without prejudice.


       1
          “[#72]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.

                                             -1-
        Plaintiff, who is proceeding pro se,2 is presently incarcerated with the Colorado

Department of Corrections (“CDOC”) at Colorado Territorial Correctional Facility (“CTCF”).

On October 21, 2018, Plaintiff requested medical records from Arkansas Valley Regional

Medical Center (“AVRMC”) in connection with this lawsuit. [#73] at 1. On November 2,

2018, AVRMC provided him with documentation and a CD containing Plaintiff’s X-rays and

CAT scan images of his “upper, center, lower abdomen”, left knee, and lower left side rib

cage area, which had been used in connection with diagnoses made by Defendants Teddy

L. Laurence and Tejinder Singh. Id. On November 16, 2018, CTCF’s legal librarian Ms.

Russell “came into possession of the CD . . . which she confiscated and refused [Plaintiff’s]

request to have access and review the information on the CD.”3 Id. The CD was “given

to Major Filer and placed in evidence somewhere” because “CTCF will only allow [Plaintiff]

to store and have immediate access to CD’s [sic] that are sent from the Court or a Lawyer.”

Id. at 2.

        Plaintiff asks the Court for the following relief: (1) an order that the confiscated CD


        2
           The Court must construe the filings of a pro se litigant liberally. See Haines v. Kerner,
404 U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the
Court should not be the pro se litigant’s advocate, nor should the Court “supply additional factual
allegations to round out [the pro se litigant’s] complaint or construct a legal theory on [his] behalf.”
Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citing Hall, 935 F.2d at 1110).
In addition, pro se litigants must follow the same procedural rules that govern other litigants.
Nielson v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994).
        3
          The Court notes that the record here is inconsistent, in that Plaintiff states that he
“informed CTCF legal librarian Ms. Russell that, ‘he would consent to her reviewing and scanning
the CD for security purposes in front of him,’” but that “Ms. Russell refused to quickly scan and
review the CD in the presence of [Plaintiff] for some unknown reason, causing [Plaintiff] to deny Ms.
Russell consent to quickly review and scan the CD . . . .” [#72] at 1. Ms. Russell reports the
incident as follows: “In abundance of caution, I opened the envelope today in your presence and
spoke to you regarding the cd. You stated you did not wish to have me review the contents as it
would violate your HIPPA rights and informed me that it contained medical information.” [#73] at
17.

                                                  -2-
be returned to the CTCF legal library; (2) an order allowing CDs provided by AVRMC and

other medical entities “to be safely and legally stored in CTCF legal library;” (3) an order

allowing Plaintiff access to these CDS “upon request during legal library appointments;” and

(4) an order allowing Plaintiff to be present when staff members scan and review his CD(s)

for security reasons so he can protect his right to privacy of medical records. See [#72,

#73].

        Electronic media sent to offenders in CDOC facilities that is connected to litigation

management is governed by Administrative Regulation 750-03 § IV.M. In relevant part, this

regulation provides that “[l]egal materials contained on electronic/audio media will be

allowed into a correctional facility only when sent by a court or an attorney” and that

“[e]lectronic/audio media sent in by private parties, family members, friends, etc., is not

allowed.” A.R. 750-03 § IV.M.4. The regulation further provides:

        Due to legitimate penological concerns related to safety and security, the
        legal assistant will make a cursory review of all electronic/audio media to
        ensure that they are of a legal nature; do not contain personal
        communications; personal pictures; maps; victim information; phone
        numbers, addresses, social security, SID, or FBI numbers of victims,
        witnesses or employees; do not divulge personal information regarding other
        incarcerated individuals; do not contain training manuals, restricted
        regulations, security threat group identifications, etc.

A.R. 750-03 § IV.M.6.

        Fed. R. Civ. P. 65(a) and (b) govern preliminary injunctions and temporary

restraining orders. “Where the opposing party has notice, the procedure and standards for

issuance of a temporary restraining order mirror those for a preliminary injunction.” Emmis

Commc’ns Corp. v. Media Strategies, Inc., No. 00-WY-2507CB, 2001 WL 111229, at *2 (D.

Colo. Jan. 23, 2001) (citing 11A Charles Alan Wright, et al., Federal Practice and


                                             -3-
Procedure § 2951 (2d ed.1995)). Here, because Defendants were given notice and an

opportunity to respond (even though they did not), the Court analyzes the Motions [#72,

#73] under the standards for issuance of a preliminary injunction.

       Injunctive relief is an extraordinary remedy which should only be granted when the

moving party clearly and unequivocally demonstrates its necessity. See Schrier v. Univ.

of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005). In the Tenth Circuit, a party requesting

injunctive relief must clearly establish the following: (1) the party will suffer irreparable injury

unless the injunction issues; (2) the threatened injury outweighs whatever damage the

proposed injunction may cause the opposing party; (3) the injunction, if issued, would not

be adverse to the public interest; and (4) there is a substantial likelihood of success on the

merits. Id. “The purpose of a preliminary injunction is not to remedy past harm but to

protect plaintiffs from irreparable injury that will surely result without their issuance.” Id. at

1267. Moreover,

       [b]ecause the limited purpose of a preliminary injunction is merely to preserve
       the relative positions of the parties until a trial on the merits can be held, we
       have identified the following three types of specifically disfavored preliminary
       injunctions . . . (1) preliminary injunctions that alter the status quo; (2)
       mandatory preliminary injunctions; and (3) preliminary injunctions that afford
       the movant all the relief that [he] could recover at the conclusion of a full trial
       on the merits.

Id. at 1258-59 (citations omitted).        These disfavored injunctions are “more closely

scrutinized to assure that the exigencies of the case support the granting of a remedy that

is extraordinary even in the normal course.” Id. at 1259.

       As noted above, Plaintiff seeks an injunction requiring CDOC to allow him to keep

and access electronic media in the CTCF legal library, even if not sent by a court or an

attorney. See [#73]. Thus, the relief Plaintiff seeks would alter the status quo rather than

                                                -4-
preserve it and would also require CDOC, a non-party, to act. Therefore, the injunctive

relief sought by Plaintiff “constitutes a specifically disfavored injunction” that “must be more

closely scrutinized.” Schrier, 427 F.3d at 1261. Accordingly, the Motion [#73] must be

denied unless Plaintiff's “right to relief [is] clear and unequivocal.” Id. at 1258.

       The law is well-established that prison management functions should be left to the

broad discretion of prison administrators to enable them to manage prisons safely and

effectively. See, e.g., Meachum v. Fano, 427 U.S. 215 (1976). Courts should grant

injunctive relief involving the management of prisons only under exceptional and compelling

circumstances. Taylor v. Freeman, 34 F.3d 266, 269-70 n.2 (4th Cir. 1994); see also

Citizens Concerned for Separation of Church & State v. Denver, 628 F.2d 1289, 1299 (10th

Cir. 1980). Indeed, the Court of Appeals for the Tenth Circuit has stated that it “abhor[s]

any situation or circumstance requiring the intervention of the federal courts in matters

involving the administration, control and maintenance by the sovereign states of their penal

systems. It is a delicate role assigned to the federal courts to display that restraint so

necessary in the maintenance of proper federal-state relations.” Battle v. Anderson, 564

F.2d 388, 392 (10th Cir. 1977) (quotation omitted).           As such, “intervention in the

management of state prisons is rarely appropriate when exercising the equitable powers

of the federal courts. . . . [This] is especially true where mandatory injunctive relief is

sought and only preliminary findings as to the plaintiff’s likelihood of success on the merits

have been made.” Taylor, 34 F.3d at 269 (citations omitted).

       Plaintiff seeks an order against a non-party, i.e., Rick Raemisch as Executive

Director of the Colorado Department of Corrections.            The Tenth Circuit applies a

heightened standard for litigants seeking injunctive relief against non-parties. Andrews v.

                                              -5-
Andrews, 160 F. App’x 798, 800 (10th Cir. 2005). “While the non-party status of an

injunction’s target may [not] be a conclusive impediment, it nevertheless heightens the

hurdle that must be cleared to obtain the injunction: not only must the motion advance

considerations satisfying the traditional injunction factors . . . but those considerations must

also constitute . . . ‘appropriate circumstances’ . . . to justify issuing an injunction against

a non-party.” Id. The “appropriate circumstances” referred to by the Andrews court require

a non-party to be “in a position to frustrate [or facilitate] the implementation of a court order

or the proper administration of justice.” Id. at 799 (quoting United States v. N.Y. Tel. Co.,

434 U.S. 159, 174 (1977)).

       Here, Plaintiff has failed to demonstrate that he will suffer irreparable injury unless

the injunction issues. See Schrier, 427 F.3d at 1258. For example, in Pope v. Carns, No.

CIV-07-1331-F, 2009 WL 3614789, at *6 (W.D. Okla. Oct. 28, 2009), the incarcerated

plaintiff asked the court to issue an injunction against a non-party prison facility, “requiring

it to allow access to all necessary cases and state statutes.” The court there held that

“Plaintiff does not indicate what administrative measures he has taken to achieve the relief

sought by his request for injunctive relief, and his failure to employ those available

remedies effectively prevents him from showing . . . irreparable harm . . . .” Pope, 2009 WL

3614789, at *5. Similarly, here, because Plaintiff has not shown he has attempted to use

CDOC’s internal administrative procedures to fulfill his alleged need, see A.R. 850-04,4 he

has not met the first factor of the preliminary injunction test, i.e., that he will suffer



       4
          AR 850-04 “establish[es] requirements and procedures for offenders to file informal
complaints and informal grievances.” AR 850-04 § II. Plaintiff’s requests here do not appear to fall
within any of the listed exceptions to the grievance process. See AR 850-04 § IV.D.2.

                                                -6-
irreparable injury unless the injunction issues.

       The Court notes, however, that this litigation is in its earliest stages, and thus

Plaintiff’s request is denied without prejudice based on the following considerations. First,

Plaintiff may opt to take advantage of CTCF’s administrative grievance procedures.

Second, Plaintiff may opt to request paper copies of the images contained on the CD from

AVRMC and other medical entities to ascertain whether they are sufficient for purposes of

this litigation. Third, any future request by Plaintiff must specifically connect his need for

this electronic media to his specific legal claims in order to show that “irreparable injury” will

occur in the absence of the relief requested here. Fourth, the Court will only entertain a

renewed request to enjoin Rick Raemisch after a Scheduling Conference has been held,

given that it is clear that no “irreparable injury” can be shown prior to that time. In short, the

Court finds that Plaintiff’s requests are simply premature.

       Accordingly,

       IT IS HEREBY ORDERED that the Motions [#72, #73] are DENIED without

prejudice.

       Dated: January 24, 2019




                                               -7-
